DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 26, 29-30, 32-33, 35-37, 69-70, 83-89, 91-93 are currently pending.

Election/Restrictions
Applicant’s election of antagonist that comprises ActRIIA and ALK4 in the reply filed on 02 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant states that claims 1, 26, 32-33, 35, 37, 70, 86 and 91-93 read on the elected species.  
Claims 29, 30, 36, 69, 83-85 and 87-89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 19 March 2019 and 20 March 2020 have been considered by the examiner.

Drawings
The drawings are objected to because several of the drawings are not clear (see for example Figures 1, 2, 3, 6, 12, 15, 49 and 53).  Additionally, the drawings are not in compliance with 37 CFR 1.84(u)(1) which requires the partial views of the drawings intended to form one complete view, on one or several sheets, to be identified by the same number followed by a capital letter.  Figures 5, 6, 11, 14 and 16 which all are labeled with “(Continued)” should only be labeled with the figure number followed by a capital letter to denote the additional panels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
	Specifically, the incorporation statement cannot be added by amendment.  It can only be added to the specification by inclusion in a substitute specification.  Additionally, the name of the file in the statement does not match the name of the file submitted to the PTO according to the filing receipt (please note the use of a hyphen versus use of an underscore).

    PNG
    media_image1.png
    145
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    743
    media_image2.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The disclosure is objected to because of the following informalities: line 17 on page 194 is unreadable.  

    PNG
    media_image3.png
    84
    583
    media_image3.png
    Greyscale

The specification discusses at various points underlining in reference to the sequence listing.  However, as the text file of the CRF does not contain any underlining and this is the copy of the sequence listing that is incorporated into the specification, reference to such underlining is confusing as there is no underlining.  The features that are supposed to be referenced by such underlining are not clear and the specification is confusing.
Table 5 at page 198 and Table 6 at page 204 are illegible.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 86 is objected to because of the following informalities:  Claim 86 contains a typographical error in line 6.  “Active AB” should be Activin AB.  Claim 86 also contains a typographical error in line 5.  “BMPIO” should be BMP10  Appropriate correction is required.


Improper Markush
Claims 1, 32, 35 and 37 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping in claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the compounds which are to be inhibited do not share a common structure which provides for a common function.  While all the recited compounds which are to be inhibited by the antagonist may belong to a known protein family, some of the compounds listed are ligands, some are receptors and some are signaling molecules.  Additionally, not all of the recited compounds share functionality in that different compounds have different and divergent functions depending on the ligand/receptor and the tissue in which they are expressed.  The compounds of the Markush grouping do not share structural similarity and neither would the antagonists which would inhibit these compounds.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 26, 32-33, 35, 37, 70, 86 and 91-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 is directed to a method of treating or preventing kidney disease in a subject by administering an activin and/or GDF antagonist.  The elected species is ActRIIA and ALK4 as the compounds to be administered.  The specification at page 174 defines prevention as  the ability to reduce the occurrence of the disorder or condition in the treated sample relative to an untreated control sample as well as the ability to delay the onset or reduce the frequency of disorder-related events or the ability to reduce the severity of one or more symptoms of the disorder or condition relative to the untreated control sample.  The specification discloses that administration of an ALK4-Fc: ActRIIA-Fc heterodimer in a mouse unilateral ureteral obstruction model resulted suppression of fibrotic and inflammatory genes, inhibition of the upregulation of TGF beta 1, 2 and 3 and activin A and a downregulation of NGAL.  However, the specification fails to correlate these outcomes with kidney disease and these outcomes in no way relate to any assessment of prevention of kidney disease as currently claimed.  There is no evidence in the instant specification that administration of ALK4-Fc: ActRIIA-Fc heterodimer or any other antagonist as encompassed by the claims for prevention of kidney disease nor would one of ordinary skill in the art reasonably conclude that the administration of ALK4-Fc: ActRIIA-Fc heterodimer would prevent kidney disease.  Kidney disease can have many causes and there is no one factor known to be the root cause of kidney disease therefore, it would not be reasonable to conclude that a single compound would be capable of preventing kidney disease.  While a given compound might offer some beneficial effects for improving kidney function, the instant specification fails to demonstrate any effect of the ALK4-Fc: ActRIIA-Fc heterodimer on kidney function such that the skilled artisan would conclude that administration of the heterodimer would be useful for the treatment of kidney disease, let alone prevent kidney disease.
The specification also defines treatment at page 74 as including amelioration or elimination of the condition once it has been established.  In essence, the specification defines treating as curing.  As pointed out above, the specification discloses that administration of an ALK4-Fc: ActRIIA-Fc heterodimer in a mouse unilateral ureteral obstruction model resulted suppression of fibrotic and inflammatory genes, inhibition of the upregulation of TGF beta 1, 2 and 3 and activin A and a downregulation of NGAL.  The specification fails to describe any effect of the heterodimer on kidney function nor does the specification demonstrate that administration of an ALK4-Fc: ActRIIA-Fc heterodimer eliminates kidney disease once it has been established.  The instant specification fails to provide enablement for the scope of treatment as currently claimed in so far as the treatment encompasses curing kidney disease.  Kidney disease has many different causes as evidenced by the number of different disease conditions which encompass kidney disease and the prior art of record fails to acknowledge any one compound that cures kidney disease.  The data presented in the instant specification does not even speak to kidney function or treatment of kidney disease and the specification does not correlate the disclosed results with kidney disease or elimination of kidney disease (curing), absent evidence to the contrary.
Claim 92 recites a number of conditions which are defined as kidney diseases which are alleged to be treatable or preventable by administration of an ALK4-Fc: ActRIIA-Fc heterodimer.  However, there are several conditions which are recited which would not be considered kidney diseases or which are diseases of the kidney but for which an ALK4-Fc: ActRIIA-Fc heterodimer would not be considered an appropriate treatment.  Fanconi syndrome is a condition that affects how the kidneys reabsorb certain essential substances and affects the proximal tubules.  There is no evidence of record that the heterodimer of the claims would impact the ability of the proximal tubules to absorb molecules such as phosphorus, glucose, potassium, bicarbonate, uric acid and amino acids. Dent’s disease is an X-linked recessive disorder of the proximal tubules characterized by low-molecular weight proteinuria, hypercalciuria, nephrocalcinosis, kidney stones and rickets.  There is no evidence of record that the heterodimer of the claims would have any therapeutic benefit for subjects with Dent’s disease. Eclampsia and pre-eclampsia are conditions in which a pregnant subject experiences high blood pressure.  These conditions are related to blood pressure and the heterodimer of the claims would not be expected to treat or prevent eclampsia or pre-eclampsia as these conditions to not originate in the kidneys and are thought to be result of abnormal formation and function of the placenta.  While subjects with eclampsia and pre-eclampsia may present with protein in the urine, this is a function of the high blood pressure and not renal dysfunction and this condition usually resolves once the eclampsia resolves.  Sickle cell disease is an inherited condition related to the shape of red blood cells and their ability to carry oxygen.  One of ordinary skill in the art would not reasonably conclude that the heterodimer of the claims would treat or prevent the genetic condition of sickle cell disease, absent evidence to the contrary. 
Claim 92 spans 2 ½ pages and lists a host of conditions, many of which do not have any obvious renal component to the disease or may be a kidney disease but one which would not be treatable or preventable by the administration of the heterodimer of the instant claims.  Not all kidney diseases are conditions which are related to damage to the kidney or have fibrosis or inflammation.  Although the specification fails to teach that the heterodimer of the instant claims has the ability to restore or improve kidney function (as there is no correlation to an increase in gene markers with kidney function), many of the kidney diseases are not conditions related to inflammation or fibrosis or injury in the kidney (such as the alterations in tubule function as pointed out above).  Additionally, while some diseases may include a renal component as a result of the disease/condition, these disease would not be considered kidney disease by those of ordinary skill in the art (such as sickle cell disease or eclampsia).  Hemoglobinuria is a condition in which hemoglobin appears in the urine and while if this condition continues and progresses, it may lead to kidney damage, administration of the heterodimer of the instant claims would not be considered a treatment or preventative for the condition as it fails to treat the cause and not all subjects with hemoglobinuria have kidney damage as this symptom would occur in the later stages of the disease.  
Based on the disclosure of the instant specification, it would appear that the heterodimer of the instant claims is alleged to reduce inflammation and fibrosis in the kidney as well as reduce kidney injury.  The claim could be amended to recite the biological effect to be achieved by the administration of the heterodimer (such as reducing inflammation/fibrosis/injury) in a subject wherein the subject has any one of the recited conditions in the current claim.  This type of amendment would obviate the rejection in so far as many of the conditions are not considered kidney diseases but would possibly encompass secondary complications which may include a renal component of the disease.

Claim 86 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 86 is directed to a method wherein the antagonist is an ActRIIA-Fc-ALK4-Fc heterodimer and the heterodimer has increased binding activity to one or more of Activin A, GDF11, Activin AC and BMP6 and decreased binding activity to one or more of Activin B, BMP7 and BMP10 relative to an ActRIIA-Fc homodimer and/or has increased binding activity to one or more of GDF8, GDF11, Activin A and Activin AB relative to an ALK4-Fc homodimer.  The instant specification fails to provide an adequate written description for an ActRIIA-Fc-ALK4-Fc heterodimer with the recited properties as only a single heterodimer is disclosed and it fails to encompass all the properties recited in the instant claim.  The ActRIIA-Fc-ALK4-Fc heterodimer has enhanced binding to activin AC and activin A compared to either homodimer and exhibits substantially reduced binding to activin B, BMP10 and BMP7.  The specification fails to describe a heterodimer that only has increased binding to one of the recited factors or decreased binding to one of the factors or altered binding to a different collection of factors as currently claimed.  The specification fails to describe elements of the heterodimer that would result in the genus which is currently claimed and the skilled artisan would not be apprised of the ActRIIA-Fc-ALK4-Fc heterodimer that would provide for the genus recited in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 91-92 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Berger et al.  (US Pat. Pub. 2010/0272734 A1; issued 29 October 2010; effectively filed 27 April 2009).
Claim 1 is directed to a method of treating or preventing kidney disease in a subject comprising administering to the subject an activin and/or growth and differentiation factor (GDF) antagonist, wherein the antagonist inhibits one or more of activin, GDF8, GDF11, GDF3, GDF1, Nodal, activin receptor type IIA, ActRIIB, activin receptor-like kinase 4, ALK5, ALK7, Cripto-1, Cryptic, Cryptic 1B, Smad2 and Smad3. 
Berger et al. teach a method for treating kidney disease comprising administering to a subject in need thereof an effective amount of ActRIIB antibody, which inhibits ActRIIB (see abstract, [0026], [0030], [0273], [0277], and claims 37, 38, 40, 41 and 43).  Therefore, Berger et al. anticipates the instant claims.

Claim(s) 1, 26, 32-33, 35, 37, 70, 91-92 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US Pat. Pub. 2016/0297867 A1; effectively filed 06 April 2015) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kumar et al. ‘867 teach a method for treating kidney disease comprising administering ALK7:ActRIIB heteromultimers such as heterodimers of ALK7-Fc and ActRIIB-Fc, which are activin antagonists.  See abstract; [0004]; [0012]; [0024]; [0027; Example 3.  Therefore, Kumar et al. anticipate the instant claims.

Claim(s) 1, 26, 32-33, 35, 37, 70, 91-92 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US Pat. Pub. 2019/0375820 A1; effectively filed 06 April 2015).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kumar et al. ‘820 teach a method for treating kidney disease comprising administering ALK7:ActRIIB heteromultimers such as heterodimers of ALK7-Fc and ActRIIB-Fc, which are activin antagonists.  See abstract; [0005]; [0025]; Example 3 and claims 1, 16, 135, 174 and 175.  Therefore, Kumar et al. anticipate the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 32-33, 35, 37, 70, 86 and 91-93 is/are rejected under 35 U.S.C. 103 as being obvious over Maeshima et al. (Endocrine J.  55(1):  1-9, 2008) in view of Kumar et al. (U.S. Pat. Pub. 2016/0298093; effectively filed 06 April 2015) and Kumar et al. (US Pat. Pub. 2019/0375820 A1; effectively filed 06 April 2015)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Maeshima et al. teach that activin is a member of the TGF-beta superfamily and is a negative regulator of kidney development (see Figure 2).  Maeshima et al. also teach that activin and is involved in fibrotic processes of the kidney (see Table 1) and also plays a role in glomerulonephritis.  Maeshima et al. concludes that Activin A is a potential target for therapeutic interventions in kidney diseases (see abstract).  Maeshima et al. does not teach a method of treating kidney disease or treatment of kidney disease with a heteromultimer of ALK4 and ActRIIA.
 Kumar et al. ‘820 teach a method for treating kidney disease comprising administering ALK7:ActRIIB heteromultimers such as heterodimers of ALK7-Fc and ActRIIB-Fc, which are activin antagonists.  See abstract; [0005]; [0025]; Example 3 and claims 1, 16, 135, 174 and 175.  Kumar et al. ‘820 does not teach administering a heteromultimer of ActRIIA and ALK4 (ActRIIA-Fc:ALK4-Fc).
Kumar et al. ‘093 teach TGF-beta superfamily type I and type II receptor heteromultimers.  The heteromultimeric complexes comprise at least one TGF-beta superfamily type I serine/threonine kinase receptor polypeptide and at least one TGF-beta superfamily type II serine/threonine kinase receptor polypeptide (see [0004]).  Kumar et al. teach a heteromultimer of ActRIIA and ALK4 (ActRIIA-Fc:ALK4-Fc) which has enhanced binding affinity for activin A, activin AC, activin AB and GDF11 (see Figure 10).  Kumar et al. teach that the heteromultimers are used to antagonize intracellular signaling transduction initiated by one or more TGFbeta superfamily ligands.  The heteromultimers act as antagonists for the proteins to which they bind (see [0075]) and can be used to treat various disorders and conditions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the heteromultimer of ActRIIA and ALK4 (ActRIIA-Fc:ALK4-Fc) of Kumar et al. ‘093 in the method of treating kidney disease of Kumar et al. ‘820 because Kumar et al. ‘820 teach the use of a TGF-beta superfamily type I and type II receptor heteromultimer which inhibits activin for the treatment of kidney disease.  The heteromultimer of Kumar ‘093 differs from that of ‘820 in the specific components of the heteromultimer but the compound is still an antagonist of activin and therefore, would be expected to be useful in the method of treatment in light of the teaching of Maeshima et al. which teaches that activin is a therapeutic target for kidney disease.  One of ordinary skill in the art would have had a reasonable expectation of success in substituting the heteromultimer of Kumar ‘093 for the heteromultimer of Kumar ‘820 because they are both heteromultimeric complexes which comprise at least one TGF-beta superfamily type I serine/threonine kinase receptor polypeptide and at least one TGF-beta superfamily type II serine/threonine kinase receptor polypeptide and they both antagonize activin.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647